Citation Nr: 0803143	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-18 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for generalized 
degenerative arthritis of the hands and cervical and lumbar 
spine, to include as secondary to service-connected 
disability.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board observes that, in a statement dated in July 2003, 
the veteran indicated that she has been receiving Social 
Security Administration (SSA) disability benefits since 
September 2002.  VA has a duty to obtain Social Security 
Administration (SSA) records when they may be relevant.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  An 
attempt should be made to obtain these records.

During the course of this appeal the veteran requested a 
hearing before a Decision Review Officer (DRO) sitting at the 
RO.  Such hearing was scheduled for December 28, 2005.  The 
veteran was reported as a "no show" for the hearing, and 
her appeal was certified to the Board.  However, a letter 
from the veteran, dated December 19, 2005 and received by VA 
the day before the scheduled hearing, indicates that she was 
moving the week of her hearing and requested that such 
hearing be rescheduled.  Additionally, after notice of 
certification was sent to the veteran, she called the RO in 
January 2006 and stated that she had mailed a request to have 
the hearing rescheduled and that she still wanted a DRO 
hearing prior to a Board review.  A hearing on appeal will be 
granted if a veteran, or her representative, expresses a 
desire to appear in person.  38 C.F.R. § 20.700 (2007).  
Prejudicial failure to provide a hearing upon request is a 
violation of due process and is grounds upon which a Board 
decision may be vacated.  38 C.F.R. § 20.904 (2007).  
Therefore, the Board cannot decide the appeal until the 
veteran has been afforded a hearing.  This hearing must be 
scheduled at the RO level, and thus, a remand is required.  
38 C.F.R. §§ 3.103(a) and (c)(1), 20.700, 20.704.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Social 
Security Administration (SSA) and request 
copies of the veteran's records regarding 
SSA disability benefits, including any 
SSA administrative decision(s) (favorable 
or unfavorable), and the medical records 
upon which the decision(s) were based.

2.  The AOJ should schedule the veteran 
for a personal hearing before a DRO at 
the earliest available opportunity.  The 
RO should notify the veteran of the date 
and time of the hearing in accordance 
with 38 C.F.R. § 20.704(b) (2007).  A 
copy of this notification should be 
associated with the claims file. 

3.  The AOJ should then readjudicate the 
issue on appeal.  If the benefit sought 
is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



